UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA  l L E n

MAR @B ZUlG

C|erk, U.S. District ana
Bankruptcy Courts

UNITED STATES OF AMERICA,
Plaintiff,

V.

HOWARD E. CAGLE,

)
)
)
)
) Criminal No. 05-00400-01 (PLF/AK)
)
Defendant. )
)

REPORT AND RECOMMENDATION ON MODIFICATION OF SUPERVISED RELEASE
At a hearing held on March 2, 2010, all parties consented to the modification of

Defendant’s conditions of supervised release and there being no objection thereto, accordingly on
this 2nd day of March, 2010, IT IS RECOMMENDED THAT the Defendant’s conditions of
supervised release be modified to include: The Defendant shall participate and complete no more
than 180 days in the Residential Reentry Center placement as directed by the United States
Probation Off`lce; cost to be waived. ln addition, the Defendant will be released to the 3"’ party

Custody of the United States Probation Off`ice upon designation to the Residential Reentry

Center. W" h

ALAN KAY %
UNITED sTATEs MA ISTRATE JUDGE

Failure to file timely objections to the findings and recommendations set forth in this

report may waive your right of appeal from an order of the District Court adopting such findings
and recommendations. See Thomas v. Arn, 474 U.S. 140 (l985).

The Magistrate Judge having recommended that the conditions of Defendant’s supervised

release be modified and there being no objection thereto, IT IS ORDERED that the

recommendation of the Magistrate Judge is accepted.

DATED:QY\¢¢~¢ -5/ ,2010 €3.~(  

UNITED STATES Dl§i'§lcr CoURT JUDGE